         Case 2:21-cv-01119-MAK Document 15 Filed 04/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NADINE AVICOLLI, et al.                    : CIVIL ACTION
                                           :
                     v.                    : NO. 21-1119
                                           :
BJ’S WHOLESALE CLUB, INC., et al.          :


                                        ORDER
       AND NOW, this 7th day of April 2021, upon considering Defendant BJ’s Wholesale

Club, Inc.’s Motion to dismiss (ECF Doc. No. 5), Plaintiffs’ Response (ECF Doc. No. 12),

Defendant’s Reply (ECF Doc. No. 13), and for reasons in the accompanying Memorandum, it is

ORDERED Defendant’s Motion (ECF Doc. No. 5) is DENIED and it shall file an answer no

later than April 21, 2021.



                                                _________________________
                                                KEARNEY, J.
